DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments and amendments on 01/26/2022 have been received and entered in the application.
	Claims 1-18 are currently pending.
	Claims 1 is newly amended.
	Claims 17 and 18 are newly added.
Claims 8-14 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021.
	Claims 1-7 and 15-18 are under examination in the instant action.

Withdrawn Objections & Restrictions
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections or rejections not specifically reiterated are hereby withdrawn due to amendment. Prior objections have been addressed by amendment.


Specification
The disclosure is objected to because of the following informalities: paragraph numbers are out of order. In particular, on p12, paragraph [0047] is followed by paragraph [0100]. Then on p13, paragraph [0102] is followed by paragraph [0048]). Additionally, paragraph [0099] on p29 is followed by paragraph [00100] on page 30, which is inconsistent with the number of digits previously used.
Appropriate correction is required.

Additionally, the attempt to incorporate subject matter into this application by reference to Lee et al. (Cell 2014 145:440-455) is ineffective because the claims as amended now rely on Lee for support of essential subject matter and Lee is non-patent literature.
According to MPEP 606.01(p)(I)(d):
“Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. 
"Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).
In the instant application, claims 1 and 17 require the step of culturing lung stem and/or progenitor cells “under conditions that support differentiation of lung stem and/or progenitor cells”, but provides no further limitations clarifying those conditions. The specification provides no specific clarification and only points to Lee which it incorporates by reference. Since the claims cannot be interpreted without reference to Lee, it is deemed to be “essential material”.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. 
Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).


Claim Objections
Claims 1-7 and 15-17 are objected to because of the following informalities:    
Claims 1 and 17 are objected to because they incorporate by reference essential material from non-patent literature, which as detailed above is improper under MPEP 606.01(p)(I)(d). Amendment of the specification to include essential material would be ameliorative.
Claims 2-7 and 15-16 are also objected to for their dependency on claim 1.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites in part “a total concentration of 250nM ±1%”. While the application discloses concentration of “about 250 nM” (see paragraph [0043] of the instant application), a specific measurement of “±1%” is not found in the disclosure and is thus considered new matter. 
Amending the claim to about 250 nM would be ameliorative. 


Claims 1-7 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method comprising contacting bronchioalveolar stem cells (BASCs), in a three-dimensional (3D) culture and cocultured with liver endothelial cells, with about 250 nM of H3K9me1/2 methyltransferase inhibitor UNC0638, for at least three weeks, while the BASCs are being cultured under conditions that support differentiation of BASCs.
Does not reasonably provide enablement for:
A method comprising contacting (any) lung stem and/or progenitor cells with (any) inhibitor of H3K9me1/2 methyltransferase for at least three weeks while the lung stem and/or progenitor cells are being cultured under conditions that support differentiation of lung stem and/or progenitor cells.
Or:
A method comprising contacting (any) lung stem and/or progenitor cells with (any) inhibitor of H3K9me1/2 methyltransferase at a total concentration of 250nM ± 1% while the lung stem and/or progenitor cells are being cultured under (any) conditions that support differentiation of lung stem and/or progenitor cells.
Or:
A method comprising contacting (any) lung stem and/or progenitor cells with (any) inhibitor of H3K9me1/2 methyltransferase for at least three weeks (under any conditions), thereby differentiating the lung stem and/or progenitor cells.
The specification does not enable any person of ordinary skill in the art to which is pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, and if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether the specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure us “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2s 1400, 1404 (ed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed based on the state of knowledge pertinent to an art at the time of invention.

	Breadth of claims:
	Claims 1-7 and 15-16 are directed to methods for culturing any lung stem and/or progenitor cells with any H3K9me1/2 methyltransferase inhibitor for at least three weeks while the lung stem and/or progenitor cells are being cultured under conditions that support differentiation of lung stem and/or progenitor cells.
	This implies that any H3K9me1/2 methyltransferase inhibitor, at any concentration, is sufficient to differentiate any lung stem and/or progenitor cell if cultured under conditions that support the differentiation of lung stem and/or progenitor cells for at least three weeks.
Claim 17 is directed to a method for culturing any lung stem and/or progenitor cells with any inhibitor of H3K9me1/2 methyltransferase at a total concentration of 250nM ± 1% while the lung stem and/or progenitor cells are being cultured under any conditions that support differentiation of lung stem and/or progenitor cells.
This implies that any H3K9me1/2 methyltransferase at a total concentration of 250nM ± 1% is sufficient to differentiate any lung stem and/or progenitor cell if cultured under any conditions that can support the differentiation of lung stem and/or progenitor cells
Claim 18 is directed to a method for culturing any lung stem and/or progenitor cells with any inhibitor of H3K9me1/2 methyltransferase for at least three weeks under any conditions, thereby differentiating the lung stem and/or progenitor cells.
This implies that any H3K9me1/2 methyltransferase inhibitor, at any concentration, is sufficient to differentiate any lung stem and/or progenitor cell if cultured for at least three weeks under any conditions.

Nature of the invention:
The specification teaches that lung stem and progenitor cells can be differentiated in vitro, but that existing protocols for differentiation provide organoids that are limited in their diversity of mature cell types (paragraph [0004]). The specification continues that, the inventors discovered that inhibiting the activity of H3K9me1/2 methyltransferases during in vitro differentiation permits a population of stem and progenitor cells to give rise to a number of different fully differentiated cell types in the same culture (paragraph [0005]).
To this end, Applicant teaches that bronchioalveolar stem cell (BASC) organoids (paragraph [0048]) were cultured with the H3K9me1/2 methyltransferase inhibitor UNC0638 at 250 nM for 3 weeks (paragraph [00167], Figure 2). The result, is that Applicant observed differentiation of a greater proportion of bronchioalveolar, bronchiolar, and tracheobronchiolar cells, and a relative decrease in the proportion of alveolar cells, as compared to controls cultured with DMSO (Figures 5). Additionally, Applicant observed that UNC0638-mediated inhibition of H3K9me1/2 methyltransferase led to an increase in the proportion of PAS/Alcian Blue staining organoids, which is indicative of goblet cells, and that immunofluorescence shows that these organoids have a layer of P63+ Keratin 5+ cells, which is indicative of basal cells (paragraph [00171]), Figure 6).

	State of the prior art:
	Multiple H3K9me1/2 methyltransferases inhibitors (G9a/GLP inhibitors) are known in the art. Comparing H3K9me1/2 methyltransferases inhibitors UNC0638 and A-366, Pappano et al. (PLoS ONE, 2015, hereafter “Pappano”) teaches cells treated with UNC0638 showed reduced amounts of total H3 staining which is suggestive of cytotoxicity, but that this was not observed with A-366 (p4. A-366 is a cell-active G9a/GLP small molecule inhibitor). Additionally, Pappano teaches that while UNC0638 can affect clonogenicity of certain cancer cells, A-366 had no effect on the clonogenicity of the cells (p4-5, A-366 does not impact proliferation in MCF-7 cells). Finally, Pappano also teaches that unlike UNC0638, A-366 had anti-proliferative effects (p5-5, A-366has disparate effects on cell viability compared to UNC0638 despite equivalent inhibition of global H3K9me2).
	This suggests that H3K9me1/2 methyltransferases inhibitors have different properties, may have different effects on cells, and therefore, points to an unpredictability in using any H3K9me1/2 methyltransferase for cell culture.
	Additionally, Liu et al. (Journal of Medicinal Chemistry, 2011, hereafter “Liu”)
 teaches that multiple analogues have been built around G9a/GLP inhibitor BIX01294, including UNC0224, UNC0321, or E72, amongst others (p6140, first columns). However, Liu also teaches that UNC0321 and E72 are less potent than BIX01294 in cellular assays even those the former two are more potent in in vitro biochemical assays (p6140, first columns). 
	Kubicek et al. (Molecular Cell Technique, 2007, hereafter “Kubicek”) also agrees that G9a-targeting histone lysine methyltransferase inhibitors have different properties. Kubicek teaches that based on dose-response data, BIX01259 and BIX01271 displayed too high IC50 values (p475, Validation of hit compound specificity). Additionally, Kubicek teaches that different inhibitors have different levels of specificity. For example, BIX01338 and BIX01337 (at higher concentrations) acted broadly on all enzymes tested, while BIX-01294 was specific for G9a histone lysine methyltransferases (p475, Validation of hit compound specificity).
	Taken together, this suggests that, even amongst similar H3K9me1/2 methyltransferase inhibitors, the concentrations at which these inhibitors are used can have differences not only different levels of inhibition but different cell-physiological effects as well.
	Therefore, given the variability in activity, toxicity, and potency of H3K9me1/2 methyltransferases inhibitors, while the specification appears to be enabling for UNC0638 at a concentration of 250 nM, it does not appear to be enabled for any H3K9me1/2 methyltransferases inhibitor at any concentration.
	In terms of culturing conditions, Lee et al. (Cell, 2014, hereafter “Lee”) teaches methods for culturing lung stem cells to produce lineage-specific progeny (Summary, p440). For these methods, Lee teaches that two types of distal lung stem cells were employed, bronchioalveolar stem cells (BASCs) and alveolar type 2 cells (AT2s) (Summary, p440; p452, 3D cocultures and cotransplantation). However, Lee also teaches not only that other lung stem progenitor cells exist including, club cells and integrin-α-6-expressin alveolar progenitors, but that clonal analysis of these cells has not been feasible, limiting understanding of lung stem cells.
	Experimentally, Lee teaches that BASCs and AT2s were co-cultured with primary endothelial cells in a 3D environment (Summary, p440; p452, 3D cocultures and cotransplantation). The regards to the 3D environment, Lee teaches that this was specifically required. Lee teaches lung stem/progenitor cells require support cells such as fibroblasts to form epithelial colonies, and that 3D Matrigel-based culture systems the lung stem cell niche (p440 last paragraph, continuing to p441). Lee continues that within these co-cultures BASCs and AT2s grew differently. Specifically, Lee teaches that after 14 days, while colonies were observed in both cocultures, BASC cocultures were passaged multiple times without decreased colony-formation, while AT2 cell colony formation decreased with passage (p442, Lung endothelial cells support stem cell properties of BASCs). Additionally, Lee teaches that while endothelial cells supported BASC differentiation into multiple epithelial lineages, AT2 cells only formed alveolar structures (p442, Lung endothelial cells support stem cell properties of BASCs).
	Furthermore, Lee teaches that origin of the endothelial cells has an effect on BASC differentiation as well. Lee teaches that the prior experiments mouse lung endothelial cells (LuMECs) has been used (p442, Lung endothelial cells support stem cell properties of BASCs). However, when replaced with liver endothelial cells (LiMECs), colonies had enhanced bronchiolar colony formation and reduced alveolar colony formation, with bronchiolar colony formation becoming increasing dominant with passaging (p444, Endothelial cells govern BASC differentiation in an organ-specific manner.
	Taken together, this suggests not only that different lung stem cells behave differently in culture, but that both endothelial helper cells and a 3D requirement are required for differentiation of BASCs. Furthermore, it suggests that the type of endothelial cells affects differentiation potential.
	Therefore, given the diversity, and lack of characterization of lung cells, and their requirement for endothelial cells and a 3D environment, while the specification appears to be enabling for the use of BASCs, in a 3D environment, when cocultured with endothelial cells, it does not appear to be enabled for any lung stem or progenitor cell under any conditions.

	Level of ordinary skill in the art and experimentation:
The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability and complexity in the art, as demonstrated above, one of ordinary skill in the arts would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation to make use of the claimed invention is not routine in the art, and therefore, the amount of experimentation is considered undue. Therefore, while the specification is enabling for the scope as set forth at the start of the rejection, the specification, and the state of the art, fail to enable the full scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6-7, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Cell, 2014, hereafter “Lee”) in view of Shin et al. (Biochemical and Biophysical Research Communications, 2015, previously cited 04/26/2022, hereafter “Shin”).
In regards to claims 1-3 and 18, Lee teaches methods differentiating lung stem and/or progenitor cells (Summary, p440). More specifically, Lee teaches that broncioalveolar stem cells (BASCs) and alveolar type 2 cells (AT2s) where cultured under conditions that caused them to differentiate into bronchiolar, alveolar, or bronchioalveolar, or alveolar cells for BASCs and AT2s, respectively (p442, Lung endothelial cells support stem cell properties of BASCs, column 2 last paragraph; p441, Figure 1E). Lee teaches that the conditions that allowed these lung stem and/or progenitor cells to differentiate included culturing BASCs and AT2s as 3D cultures while being cocultured with lung endothelial cells (Summary, p440; p452, 3D cocultures and cotransplantation; p442, Lung endothelial cells support stem cell properties of BASCs).
Additionally, Lee teaches that co-cultures were performed for up to 21 days (3 weeks) (p452, 3D cocultures and cotransplantation) which overlaps with a range of at least three weeks.
In regards to overlapping ranges, MPEP 2144.05 states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Lee does not explicitly teach that the lung stem and/or progenitor cells were cultured with a H3K9me1/2 methyltransferase inhibitor.
However, Shin teaches that treatment with G9a inhibitor BIX01294, caused strong elongation of cilia and increased the number of ciliated cells (Abstract, p428). Shin also teaches that treatment with BIX-01294 promoted autophagy which positively regulates primary cilia elongation. Additionally, Shin teaches that knock-down of histone-lysine methyl transferases inhibits proliferation of cancer cells in the lung, specifically (Introduction, p428, column 2, last paragraph), and that this was due to BIX01294-induced activation of autophagy (Results and discussion, p429, column 2, last paragraph). The specification of the instant application specifically lists induction of ciliated cells as an example of lung cell differentiation (paragraph [0011]; Figure 5).
A person off ordinary skill in the arts would be motivated to modify the method of Lee and add a H3K9me1/2 methyltransferase inhibitor, such as BIX01294 because, as taught by Shin, it would promote elongation of cilia and increased the number of ciliated cells, which are indicative of differentiated lung cell types. Furthermore, because Lee also teaches that differentiated bronchiolar colonies comprised ciliated cells (p442, second column, last paragraph), it could be done with predictable results and a reasonable expectation of success.
In regards to claim 4, as above, while Lee does not explicitly teach that lung stem and/or progenitor cells were differentiated with a H3K9me1/2 methyltransferase inhibitor, Shin teaches that ciliated cells can differentiate with BIX01294 concentrations as low as 0.5 µM which overlaps with the range of about 50 nM to about 500 nM (p431, Figure 2).
In regards to overlapping ranges, MPEP 2144.05 states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
A person off ordinary skill in the arts would be motivated to modify the method of Lee and add a H3K9me1/2 methyltransferase inhibitor, such as BIX01294 because, as taught by Shin, it would promote elongation of cilia and increased the number of ciliated cells, which are indicative of differentiated lung cell types. Additionally, they would be motivated to use a concentration of a H3K9me1/2 methyltransferase inhibitor within the range of 50 nM to 500 nM because Shin teaches that this is effective in promoting differentiation of ciliated cells. Furthermore, because Lee also teaches that differentiated bronchiolar colonies comprised ciliated cells (p442, second column, last paragraph), and because Shin teaches that BIX01294 can lead to their differentiation at a concentration that overlaps with the range of 50 nM to 500 nM, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 6, Lee teaches that bronchiolar colonies contained ciliated cells positive for acetylated-tubulin and goblet cells expressing MUC5AC (p442, Lung endothelial cells support stem cell properties of BASCs, column 2). The specification of the instant application states that acetylated-tubulin is indicative of ciliated lung cells and that goblet cells are positive for MUC5A (specification, paragraph [00481]).
In regards to claims 7 and 15-16, Lee teaches that lung stem and/or progenitor cells, under 3D conditions develop multilineage organoids (p444, Figure 2 legend). Lee also teaches that these organoids comprised colonies positive for MUC5AC (p44, Figure 2 legend), which is indicative of mucus producing (Goblet) cells. Furthermore, Lee teaches that organoids expressed CCSP (p444, Figure 2 legend) which is a club cell (Clara marker) (p440, Introduction, column 2, second paragraph), which the specification of the instant application indicates is a surfactant producing secretory cell-type (paragraph [0013]). Additionally, Lee teaches that organoids were positive for acetylated tubulin (p44, Figure 2 legend), which is indicative of ciliated cells.
Therefore, the combined teachings of Lee and Shin renders the invention unpatentable as claimed.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Shin, as applied to claims 1-4, 6-7, 15-16, and 18 above, and un further view of Vedadi et al. (Nature Chemical Biology, 2011, previously cited 04/26/2022, hereafter “Vedadi”).
The teachings of Lee and Shin are relied upon as above.
In regards to claim 5, as above, while Lee does not explicitly teach that lung stem and/or progenitor cells were differentiated with a H3K9me1/2 methyltransferase inhibitor, Shin teaches that ciliated cells can differentiate with BIX01294 concentrations as low as 0.5 µM. While this is greater than a concentration of about 250 nM, a person of ordinary skill in the arts could arrive at a concentration of about 250 nM by routine optimization.
In regards to routine optimization, MPEP 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
In the instant case, while Shin teaches that ciliated cells can differentiate over a range of BIX01294 (p431, Figure 2). Therefore, a person of ordinary skill in the arts optimize concentrations with predictable results and a reasonable expectation of success.
However, Vedadi teaches that UNC0638 was able to inhibit G9a and GLP in stem cells at concentrations of 250nM (Figure 2, p16), which overlap with and lie within the range of 50nM to about 500nM or 250 nM, specifically. Therefore, it is known in the art that a H3K9me1/2 methyltransferase inhibitor can inhibit G9a/GLP at a range overlapping with the concentration of about 250 nM.
In regards to overlapping ranges, MPEP 2144.05(I) states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped).
Additionally, Vedadi teaches that when used at concentrations below 500nM the effects of UNC0638 on histone lysine methylation is primarily due to inhibition of G9a and GLP (Results p5, paragraph 1), has an overall high cellular potency and low toxicity (Results, p6, paragraph 1), and is selective inhibitor of G9a and GLP (Results, p4, paragraph 5).
Therefore, a person of ordinary skill in the arts would have found it prima facie obvious to modify the method of Lee, as suggested by Shin, and use UNC0638 at a concentration of about 250 nM, because as taught by Vedadi UNC0638 can inhibit G9a and Glp activity at lower concentrations, which would save time and expenses, and because these lower concentrations would still have high cellular potency, but have low toxicity. Furthermore, because Vedadi teaches that a concentration of about 250 nM is efficient for inhibiting G9a and GLP, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 17, as above, Lee teaches methods differentiating lung stem and/or progenitor cells (Summary, p440). More specifically, Lee teaches that broncioalveolar stem cells (BASCs) and alveolar type 2 cells (AT2s) where cultured under conditions that caused them to differentiate into bronchiolar, alveolar, or bronchioalveolar, or alveolar cells for BASCs and AT2s, respectively (p442, Lung endothelial cells support stem cell properties of BASCs, column 2 last paragraph; p441, Figure 1E). Lee teaches that the conditions that allowed these lung stem and/or progenitor cells to differentiate included culturing BASCs and AT2s as 3D cultures while being cocultured with lung endothelial cells (Summary, p440; p452, 3D cocultures and cotransplantation; p442, Lung endothelial cells support stem cell properties of BASCs).
Lee does not explicitly teach that the lung stem and/or progenitor cells were cultured with a H3K9me1/2 methyltransferase inhibitor.
However, Shin teaches that treatment with G9a inhibitor BIX01294, caused strong elongation of cilia and increased the number of ciliated cells (Abstract, p428). Shin also teaches that treatment with BIX-01294 promoted autophagy which positively regulates primary cilia elongation. Additionally, Shin teaches that knock-down of histone-lysine methyl transferases inhibits proliferation of cancer cells in the lung, specifically (Introduction, p428, column 2, last paragraph), and that this was due to BIX01294-induced activation of autophagy (Results and discussion, p429, column 2, last paragraph). The specification of the instant application specifically lists induction of ciliated cells as an example of lung cell differentiation (paragraph [0011]; Figure 5).
A person off ordinary skill in the arts would be motivated to modify the method of Lee and add a add a H3K9me1/2 methyltransferase inhibitor, such as BIX01294 because, as taught by Shin, it would promote elongation of cilia and increased the number of ciliated cells, which are indicative of differentiated lung cell types. Furthermore, because Lee also teaches that differentiated bronchiolar colonies comprised ciliated cells (p442, second column, last paragraph), it could be done with predictable results and a reasonable expectation of success.
Also, as above, Shin teaches that ciliated cells can differentiate with BIX01294 concentrations as low as 0.5 µM. While this is greater than a concentration of 250 nM ±1% a person of ordinary skill in the arts could arrive at a concentration of about 250 nM ±1% by routine optimization.
In regards to routine optimization, MPEP 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
In the instant case, while Shin teaches that ciliated cells can differentiate over a range of BIX01294 (p431, Figure 2). Therefore, a person of ordinary skill in the arts optimize concentrations with predictable results and a reasonable expectation of success.
However, Vedadi teaches that UNC0638 was able to inhibit G9a and GLP in stem cells at concentrations of 80, 250, and 500nM (Figure 2, p16), which overlap with and lie within the range of 250 nM ±1%, specifically. Therefore, it is known in the art that a H3K9me1/2 methyltransferase inhibitor can inhibit G9a/GLP at a range overlapping with the concentration of about 250 nM ±1%.
In regards to overlapping ranges, MPEP 2144.05(I) states:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped).
Additionally, Vedadi teaches that when used at concentrations below 500nM the effects of UNC0638 on histone lysine methylation is primarily due to inhibition of G9a and GLP (Results p5, paragraph 1), has an overall high cellular potency and low toxicity (Results, p6, paragraph 1), and is selective inhibitor of G9a and GLP (Results, p4, paragraph 5).
Therefore, a person of ordinary skill in the arts would have found it prima facie obvious to modify the method of Lee, as suggested by Shin, and use UNC0638 at a concentration of about 250 nM ±1%, because as taught by Vedadi UNC0638 can inhibit G9a and Glp activity at lower concentrations, which would save time and expenses, and because these lower concentrations would still have high cellular potency, but have low toxicity. Furthermore, because Vedadi teaches that a concentration of about 250 nM is efficient for inhibiting G9a and GLP, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Lee, Shin, and Vedadi renders the invention unpatentable as claimed.



Response to Arguments
Applicant’s arguments dated 09/06/2022 have been fully considered but are not persuasive as explained in detail below.
 Applicant disagrees with the to the objection that the specification of the instant application attempts to incorporate by reference “essential material” from the non-patent literature document Lee et al. (Cell, 2014, cited as prior art in the instant office action, hereafter “Lee”) (Remarks, p5). 
Applicant notes that 37 C.F.R.(d) defined “essential material” as, “that which is necessary to "provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same” (Remarks, p5). Applicant further notes that according to MPEP at 2163(II)(A)(2) and 2164.01, it is established that when satisfying the written description and enablement requirements, “A patent need not teach, and preferably omits, what is well known in the art” In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984)." (Remarks, p5).
As evidence that the conditions that supported differentiation of lung stem and/or progenitor cells were well known in the art Applicant references Rock et al. (Proceedings of the National Academy of Sciences, 2009, on IDS 09/06/2022, hereafter “Rock”), Green et al. (Nature Biotechnology, 2011, on IDS 09/06/2022, hereafter “Green”), Longmire et al. (Cell Stem Cell, on IDS 09/06/2022, hereafter “Longmire”), and Mou et al. (Cell Stem Cell, 2012, on IDS 09/06/2022, hereafter “Mou”). Therefore, Applicant requests withdrawal of the objection (Remarks, p6).

Applicant’s remarks have been fully considered but are not found persuasive.
As detailed above, according to MPEP 606.01(p)(I)(d):
“Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. 
"Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).
In the instant application, claims 1 and 17 require the step of culturing lung stem and/or progenitor cells “under conditions that support differentiation of lung stem and/or progenitor cells”, but provides no further limitations clarifying those conditions. The specification provides no specific clarification and only points to Lee which it incorporates by reference. Since the claims cannot be interpreted without reference to Lee, and the teachings of Lee are part of the claims, it is deemed to be “essential material”.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. 
Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
In regards to Rock, Green, Longmire, or Mou, it is noted that their teachings of conditions that supported differentiation of lung stem and/or progenitor cells are different than those as taught by Lee. As above, Lee teaches that for the differentiation of BASCs or AT2s, it is required both that cells be cultured under 3D conditions to mimic the lung stem cell niche (p440 last paragraph, continuing to p441) and require co-culture with endothelial cells was required to promote differentiation (p442, Lung endothelial cells support stem cell properties of BASCs). None of Rock, Green, Longmire, or Mou, teach these requirements. Therefore, a person of ordinary skill in the art cannot take teachings from Rock, Green, Longmire, or Mou and know what conditions are being taught by Lee. Furthermore, because Rock, Green, Longmire, or Mou teach conditions that support differentiation of lung stem and/or progenitor cells, and Lee teaches different conditions that support differentiation of lung stem and/or progenitor cells, a person of ordinary skill in the art cannot reasonably know which conditions are being claimed in Claims 1 or 17-18.
Therefore, because the teachings of Lee are necessary to: (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f), the teachings of Lee are “essential material”. Furthermore, since Lee is non-patent literature, not an unpublished U.S. application, foreign application or patent, or to a publication, and since the specification attempts to incorporate by reference essential material from non-patent literature, the incorporation is improper.

Applicant remarks that claim 18 does not recite the language underlying the specification and claim objections (Remarks, p6).
Applicant’s remarks have been fully considered. However, while claim 18 avoids the limitation language of incorporating essential material, as detailed above, the teachings of Lee are required for enablement of the invention.

Applicant remarks that Ma does not teach or suggest the use of an H3K9mel/2 methyltransferase inhibitor in a lung organoid tissue, and does not teach the concentration of histone methyltransferase used or the duration of time that the histone methyltransferase is in the cell culture. Applicant continues that Shin also does not remedy the detect of Ma (Remarks, p6).
Applicant’s arguments with respect to claims 1-7 and 15-16 over Ma et al. (US 20150250824 A1, 2008, previously cited 04/26/2022) have been considered but are moot because the new ground of rejection is based on Lee, as above, and does not rely on the teachings of Ma or matter specifically challenged in the argument.

Applicant remarks that none of Huang, Nadkarni, or Vedadi cure the deficiencies of Ma (Remarks, p7-8).
Applicant’s arguments with respect to claims 1-7 and 15-16 over Ma et al. (US 20150250824 A1, 2008, previously cited 04/26/2022) have been considered but are moot because the new ground of rejection is based on Lee, as above, and does not rely on the teachings of Ma or matter specifically challenged in the argument.



Conclusion
	
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631